Little, J.
This court, at the March term, 1896 (98 Ga. 468), decided that, under the law and the facts of this case as they then appeared, both the plaintiff in error and his late partner were liable to the de5 *467fendant in error upon the account in question. At the trial now under review, no material error, if any at all, was committed; and the facts by which the ease is controlled being substantially the same, there was no error in directing a verdict in accordance with the previous adjudication of this court.
Argued February 22,
Decided March 24, 1898.
Complaint on note. Before Judge Harris. City court of Floyd county. December term, 1896.
Fouche & Fouche, for plaintiff in error.
Rowell & Rowell, contra.

Judgment affirmed.


All concurring, except Cobb, J., absent.